         Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                  MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                   18-md-02865-LAK
SCHEME LITIGATION

This document relates to:   The cases identified
                            in Appendix A



        DEFENDANTS’ REPLY MEMORANDUM OF LAW IN SUPPORT OF THEIR
           MOTION FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL
            JUDICIAL ASSISTANCE TO OBTAIN EVIDENCE IN DENMARK
        Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 2 of 20




                                PRELIMINARY STATEMENT

       Defendants’ motion seeking to take depositions of six witnesses located in Denmark—

witnesses who undoubtedly would have been deposed already were it not for the reality that

every person knowledgeable about SKAT’s conduct resides outside the Court’s subpoena

power—is timely and should be granted. Defendants filed their second motion for the issuance

of letters rogatory on March 6, 2021 (the “Second Motion”), ECF No. 548, and moved to renew

the Second Motion as soon as practicable after the depositions of SKAT’s 30(b)(6) witnesses

(the “Renewed Motion”), ECF No. 599. SKAT has opposed both motions as untimely, chiding

Defendants for not filing the Second Motion earlier in the litigation. ECF No. 605 (“Opp.”) at 7.

But SKAT apparently considered its discovery needs to be timely when it filed a motion for

letters rogatory on April 9, 2021, ECF No. 567, more than a month after Defendants filed their

Second Motion. Where the parties continue to engage in discovery, and SKAT is scheduling

depositions, serving discovery requests, and producing thousands of documents—as recently as

today, June 3, 2021—SKAT’s position that Defendants “waited too long” to file this motion is

indefensible. Further, there is no prejudice to SKAT. It does not control or represent these

witnesses and will not need to defend their depositions.

       SKAT’s argument that the Renewed Motion is premature is similarly unavailing. It is

unclear when, or even if, the Danish authorities will act on the letters of request relating to Jette

Zester and Leif Normann Jeppesen. If, as SKAT asserts, the Renewed Motion cannot be heard

until after Zester and Jeppesen have been deposed, then Defendants may indefinitely be blocked

from renewing their motion for the issuance of letters rogatory directed at these six witnesses.

This makes no sense. Defendants have met their burden under the Hague Convention and

SKAT’s documents and testimony taken to date establish that Dorthe Pannerup Madsen, Kjeld


                                                 1
        Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 3 of 20




Rasmussen, Rene Frahm Jørgensen, Laurits Cramer, Jens Sørensen, and Helen Sørensen each

have unique and relevant knowledge extending beyond SKAT’s Rule 30(b)(6) testimony or the

remaining scheduled depositions of fact witnesses. These individuals would be deposed if they

lived in the United States, and Defendants should not be prejudiced in their ability to pursue

relevant discovery because they have been sued by the tax authority of a foreign sovereign.

       SKAT did not oppose the Second Motion with respect to Madsen and Helen Sørensen,

ECF No. 553 at 1 n.1, and does not oppose the Renewed Motion with respect to these two

witnesses on the grounds of relevance, materiality, or proportionality. Opp. 2 n.3. The Court

should grant Defendants’ request to depose Madsen and Helen Sørensen. While SKAT also did

not oppose the Second Motion with respect to Jørgensen, Cramer, or Jens Sørensen, ECF No.

553 at 1 n.1, SKAT now reverses course and argues that their testimony and the testimony of

Rasmussen would be cumulative or irrelevant. But SKAT has no compelling basis to oppose the

Renewed Motion on this ground regarding these four witnesses. Defendants seek testimony

from each witness that bears directly on various defenses, including in relation to causation,

failure to mitigate, contributory or comparative fault, and the statute of limitations. Defendants

respectfully request that the Court grant this relief as to these six witnesses.

                                           ARGUMENT

I.     SKAT’s Arguments That The Motion Is Premature Or Untimely Are Baseless

       Defendants must seek the Court’s assistance in issuing letters rogatory because key

witnesses with information relevant to the defenses at issue reside in Denmark and are therefore

beyond the Court’s subpoena power. SKAT seeks to take advantage of this circumstance (which

it created when it brought suit in the United States instead of Denmark) by continuing its own

ongoing discovery efforts, while simultaneously opposing Defendants’ renewed motion on the



                                                   2
         Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 4 of 20




ground that Defendants “waited far too long” to move for this Court’s assistance in issuing

letters of request. Opp. 2. But SKAT does not appear to view itself as having “waited far too

long” to serve document requests and schedule depositions, among the range of discovery efforts

undertaken by SKAT this past month. On May 28, 2021, SKAT served subpoenas for bank

records on more than a dozen financial institutions. As the end of fact discovery approaches on

June 30, SKAT has continued to produce thousands of English translations of responsive Danish

documents, including a production of over 2,500 pages on June 3, 2021, which are invaluable to

Defendants’ ability to effectively depose Danish witnesses. And as recently as May 28, 2021,

SKAT produced over 2,000 documents in Danish, including previously unproduced

communications and documents relating to Lisbeth Rømer, Anne Munksgaard, Lill Helene

Drost, and other SKAT employees, whom Defendants will depose imminently. Indeed, Rømer’s

deposition took place today.           The opposition’s argument that Defendants have engaged in

“unjustified delay,” Opp. 7, is meritless where SKAT’s recent actions indicate that it is not close

to completing its own discovery efforts and obligations.

        SKAT also argues that Defendants’ motion is “premature” and depositions of Jeppesen

and Zester in Denmark are necessary to judge the proportionality of the requested discovery.

Opp. 1, 6.      But under SKAT’s logic, Defendants’ renewed motion may never be timely,

regardless of when the Second Motion was filed. SKAT acknowledges that it has sought the

parties’ agreement that fact discovery should close in less than 30 days and that the process of

seeking testimony pursuant to the Hague Convention is “lengthy and uncertain.” Opp. 2-3.1 If


1
          During discussions about the discovery schedule, there has been no agreement between the parties that the
end of fact discovery would terminate the ability to obtain testimony in Denmark. Lead Counsel informed SKAT
that its proposal to end fact discovery in June 2021 “does not in any way turn on the outcome of the process for
requesting letters rogatory,” and noted that “[t]o the extent the Danish authorities approve the taking of any
discovery in Denmark after June 30, 2021, the parties can discuss at that time any issues regarding the use of such
discovery in this litigation.” ECF No. 555 at 9.


                                                         3
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 5 of 20




the Danish authorities agree to allow Jeppesen and Zester to be deposed after June 30, 2021,

SKAT will no doubt insist that the period for discovery is closed and no additional depositions

can be scheduled. With no guarantee as to when, or even if, the depositions of Jeppesen and

Zester will move forward, Defendants have no choice but to renew their motion now.

       This is particularly the case when the depositions that have been taken to date already

establish that the six witnesses subject to this motion have relevant knowledge distinct from the

testimony sought from Jeppesen and Zester. Jeppesen was a former director of SKAT’s legal

department; Defendants will probe his identification of serious concerns about the issues raised

by borrowed shares, beneficial ownership, and dividend entitlement, the operational definitions

of these terms as applied by SKAT, and his warning that SKAT needed to overhaul its system to

be equipped to manage these risks. See ECF No. 549 at 9-10. Zester, on the other hand, was a

special consultant at SKAT whose testimony on the specific warnings she raised that SKAT was

paying refunds blindly and why these warnings were not addressed bear directly on Defendants’

defenses. See ECF No. 549 at 10. For the reasons set out below, there is ample distinction

between Jeppesen and Zester’s roles and those of the witnesses who are the subject of this

motion. Defendants’ motion is not premature and ought not to hinge on the timing of these

depositions.

II.    The Testimony Of The Six Witnesses Is Relevant And Not Cumulative

       SKAT does not oppose the Renewed Motion with respect to Dorthe Pannerup Madsen or

Helen Sørensen on the grounds of relevance, materiality, or proportionality. Opp. 2 n.3. The

Court should grant Defendants’ renewed request to depose Madsen and Helen Sørensen. As to

Kjeld Rasmussen, Rene Frahm Jørgensen, Laurits Cramer, and Jens Sørensen, there is also

ample support for the relevance and proportionality of the testimony sought by this Renewed



                                               4
        Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 6 of 20




Motion. With their knowledge of separate aspects of the administration of dividend withholding

tax and repeated warnings of insufficient internal controls and resources during the key period,

these witnesses can offer unique testimony relevant to causation, failure to mitigate, statute of

limitations, contributory or comparative fault, and other defenses in this litigation.

       A.        Rene Frahm Jørgensen

       SKAT did not oppose Defendants’ prior request for Jørgensen’s testimony. ECF No. 553

at 1 n.1. SKAT’s argument now that there is no need for Jørgensen to testify is unavailing, as

neither the testimony of Christian Ekstrand nor Rømer can substitute for Jørgensen’s. Only

Jørgensen can testify about his approval of the monthly account statements showing refund

payments outpacing the collection of corresponding tax payments and his decision not to inquire

further. ECF No. 599 at 10-11. Defendants questioned Ekstrand in his Rule 30(b)(6) capacity

about an account statement reflecting SKAT’s steadily increasing amount of dividend tax

refunds paid to foreign investors, which Ekstrand testified that he had not previously seen.2 But

because Jørgensen was responsible for overseeing the account statements, only Jørgensen can

answer Defendants’ questions about why he approved statements showing that SKAT paid more

in tax refunds than it received from Danish companies in withheld tax and why he did not flag

the issue for his superiors. ECF No. 599 at 10-11. Rømer similarly cannot testify as to

Jørgensen’s decision-making in declining to raise to SKAT Director Jesper Rønnow Simonsen

the concerns Rømer flagged in a memo on SKAT’s insufficient control over the disbursement of

withheld dividend tax, despite Rømer addressing the November 2013 memo to Simonsen. ECF

No. 599 at 11.




2
       See ECF No. 606-2, Declaration of Marc A. Weinstein, Ex. 2 (Ekstrand Dep. Tr.) at 55:25-56:6.


                                                      5
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 7 of 20




       B.     Kjeld Rasmussen

       By characterizing Rasmussen as a “fourth witness” on the 2010 and 2013 audit reports,

Opp. 7, SKAT’s opposition attempts to minimize Rasmussen’s unique vantage point as the head

of SIR (the Ministry of Taxation’s internal audit department) while it produced multiple reports

critical of SKAT that seemingly went unheeded. ECF No. 599 at 9-10. Rasmussen’s personal

knowledge of the process for creating the reports and SKAT’s failure to adequately address them

makes him suitable for questions that Defendants could not have asked Ekstrand as SKAT’s

corporate designee on the audit reports. SKAT argues that Bo Daugaard could answer any

questions about the 2010 audit report because he worked in the internal audit department, Opp. 8,

but Daugaard will not be able to testify to Rasmussen’s decision-making while responsible for

overseeing SIR (which Daugaard left in 2011), Rasmussen’s communications with SKAT and

the Ministry of Taxation about the problems that SIR identified, and Rasmussen’s view of what

needed to be done at SKAT to remedy these issues. This testimony is directly relevant to

understanding whether the conduct of SKAT or the Ministry of Taxation contributed to the

alleged injuries, but SKAT has not agreed to produce a witness with Rasmussen’s tenure

spanning both reports and his specific knowledge of SKAT’s failure to heed the audit reports’

warnings and recommendations.

       C.     Jens Sørensen

       SKAT also did not previously oppose Defendants’ prior request for Jens Sørensen’s

testimony. ECF No. 553 at 1 n.1. Now, SKAT argues that Defendants do not need Sørensen’s

testimony because Defendants have questioned SKAT’s 30(b)(6) witnesses about the critical

audit reports. Opp. 9. But Sørensen, who was the former Head of Recovery at SKAT, can offer

a unique perspective on remedial actions taken as a result of recommendations reported by the



                                               6
        Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 8 of 20




working groups established after the audit reports. ECF No. 599 at 12-13. SKAT’s early

awareness of significant control deficiencies illustrates its negligence.     Because Sørensen

oversaw these working groups, his testimony is crucial to understanding steps taken or not taken

in response to the 2013 SIR report—testimony that cannot be offered by others witnesses such as

Lisbeth Rømer.

       D.      Laurits Cramer

       SKAT did not oppose Defendants’ prior request for Cramer’s testimony, ECF No. 553 at

1 n.1, but now argues that there is no need for Defendants to depose Cramer because control

gaps and resource constraints were topics on which defendants questioned SKAT’s 30(b)(6)

witness. Opp. 10. However, Ekstrand and Jens Brøchner could not testify about the specific

control deficiencies of which Cramer is aware based on his particular role in the dividend refund

process. Cramer’s public statements indicate that he had no ability to verify the information in

the dividend tax refund applications that he was personally responsible for reviewing. ECF No.

599 at 11-12. SKAT’s 30(b)(6) testimony could not speak to Cramer’s view of the deficiencies

in SKAT’s process for reviewing refund applications by foreign shareholders and his warnings

as to those deficiencies.

III.   CONCLUSION

       For the reasons set forth above, Defendants respectfully request that the Court grant this

Motion for Issuance of Requests for International Judicial Assistance to Obtain Evidence.

Dated: New York, New York
       June 3, 2021

                                            Respectfully submitted,

                                            WILMER CUTLER PICKERING HALE AND
                                            DORR LLP

                                     By:    /s/ Alan E. Schoenfeld

                                               7
Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 9 of 20




                            Alan E. Schoenfeld
                            7 World Trade Center250 Greenwich Street
                            New York, NY 10007
                            Telephone: (212) 230-8800
                            alan.schoenfeld@wilmerhale.com

                            Attorneys for Defendants Richard Markowitz,
                            Jocelyn Markowitz, Avanix Management LLC Roth
                            401(K) Plan, Batavia Capital Pension Plan,
                            Calypso Investments Pension Plan, Cavus Systems
                            LLC Roth 401(K) Plan, Hadron IndustriesLLC Roth
                            401(K) Plan, RJM CapitalPension Plan, RJM
                            Capital Pension Plan Trust, Routt Capital Pension
                            Plan, Routt Capital Trust


                            KOSTELANETZ & FINK, LLP

                      By:   /s/ Sharon L. McCarthy
                            Sharon L. McCarthy
                            7 World Trade Center, 34th Floor
                            New York, New York 10007
                            Tel: (212) 808-8100
                            Fax: (212) 808-8108
                            smccarthy@kflaw.com

                            Attorneys for Defendants John van Merkensteijn,
                            III, Elizabeth van Merkensteijn, Azalea Pension
                            Plan, Basalt Ventures LLC Roth 401(K) Plan,
                            Bernina Pension Plan, BerninaPension Plan Trust,
                            Michelle Investments Pension Plan, Omineca
                            Pension Plan, Omineca Trust, Remece Investments
                            LLC Pension Plan, Starfish Capital Management
                            LLC Roth 401(K) Plan, Tarvos Pension Plan, Voojo
                            Productions LLC Roth 401(K) Plan,Xiphias LLC
                            Pension Plan


                            CAPLIN & DRYSDALE,CHARTERED

                      By:   /s/ Mark D. Allison
                            Mark D. Allison
                            CAPLIN & DRYSDALE,CHARTERED
                            600 Lexington Avenue, 21st Floor
                            New York, New York 10022
                            Phone: (212) 379-6060
                            Email: mallison@capdale.com

                               8
Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 10 of 20




                             Attorneys for Defendants Robert Klugman, RAK
                             Investment Trust, Aerovane Logistics LLC Roth
                             401K Plan, Edgepoint Capital LLC Roth 401K
                             Plan, Headsail ManufacturingLLC Roth 401K Plan,
                             The Random Holdings 401K Plan, The Stor Capital
                             Consulting LLC 401K Plan


                             KAPLAN RICE LLP

                       By:   /s/ Michelle A. Rice
                             Michelle A. Rice
                             Kaplan Rice LLP 142 West 57th Street
                             Suite 4A
                             New York N.Y. 10019
                             (212) 333-0227
                             mrice@kaplanrice.com

                             Attorneys for Defendants Joseph Herman, David
                             Zelman, Edwin Miller, Ronald Altbach, Perry
                             Lerner, Robin Jones, Ballast Ventures LLC Roth
                             401(K) Plan, Bareroot Capital Investments LLC
                             Roth 401(K)Plan, Albedo Management LLC Roth
                             401(K) Plan,Dicot Technologies LLC Roth 401(K)
                             Plan, Fairlie Investments LLC Roth 401(K) Plan,
                             First Ascent Worldwide LLC Roth 401(K) Plan,
                             Battu Holdings LLC Roth 401(K) Plan, Cantata
                             Industries LLC Roth 401(K) Plan, Crucible
                             Ventures LLC Roth 401(K) Plan, Monomer
                             Industries LLC Roth 401(K) Plan, Limelight Global
                             Productions LLC Roth 401(K) Plan, Loggerhead
                             Services LLC Roth 401(K) Plan, PAB Facilities
                             Global LLC Roth 401(K) Plan, Plumrose Industries
                             LLC Roth 401(K) Plan, Pinax Holdings LLC Roth
                             401(K) Plan, Roadcraft Technologies LLC Roth
                             401(K) Plan, Sternway Logistics LLC Roth 401(K)
                             Plan, Trailing Edge Productions LLC Roth 401(K)
                             Plan, True Wind Investments LLC Roth 401(K)
                             Plan, Eclouge Industry LLC Roth 401(K) Plan,
                             Vanderlee Technologies Pension Plan, Vanderlee
                             Technologies Pension Plan Trust, Cedar Hill
                             Capital Investments LLC Roth 401(K) Plan, Green
                             Scale Management LLC Roth 401(K) Plan, Fulcrum
                             Productions LLC Roth 401(K) Plan, Keystone
                             Technologies LLC Roth 401(K) Plan,Tumba
                             Systems LLC Roth 401(K) Plan


                               9
Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 11 of 20




                             DEWEY PEGNO & KRAMARSKYLLP

                       By:   /s/ Thomas E.L. Dewey
                             Thomas E.L. Dewey
                             777 Third Avenue – 37th Floor
                             New York, New York 10017
                             Tel.: (212) 943-9000
                             Fax: (212) 943-4325
                             E-mail: tdewey@dpklaw.com

                             Attorneys for DefendantMichael Ben-Jacob


                             K&L GATES LLP

                       By:   /s/ John C. Blessington
                             John C. Blessington (pro hac vice)
                             K&L GATES LLP
                             State Street Financial Center
                             One Lincoln Street
                             Boston, MA 02111
                             T: 617.261.3100
                             F: 617.261.3175
                             E: john.blessington@klgates.com

                             Attorneys for Defendants / Third-Party Plaintiffs
                             Acer Investment Group LLC, American Investment
                             Group of New York, L.P. PensionPlan, DW
                             Construction, Inc. Retirement Plan, Kamco
                             InvestmentsInc. Pension Plan, Kamco LP Profit
                             Sharing Pension Plan, Linden Associates Defined
                             Benefit Plan, Moira Associates LLC 401K Plan,
                             Newsong Fellowship Church 401K Plan, Riverside
                             Associates Defined Benefit Plan, Robert Crema,
                             Stacey Kaminer, Alexander Jamie Mitchell III,
                             David Schulman, Joan Schulman, and Darren
                             Wittwer


                             KOSTELANETZ & FINK, LLP

                       By:   /s/ Bryan C. Skarlatos
                             Bryan C. Skarlatos
                             Eric Smith


                               10
Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 12 of 20




                             Kostelanetz & Fink, LLP
                             7 World Trade Center, 34th Floor
                             New York, New York 10007
                             T: (212) 808-8100
                             F: (212) 808-8108
                             bskarlatos@kflaw.com
                             esmith@kflaw.com

                             Attorneys for Defendants John Doscas, David
                             Freelove, Sterling Alpha LLC 401(K) Profit Sharing
                             Plan, Federated Logistics LLC 401(k) Plan, and
                             Del Mar Asset Management & Retirement Plan




                               11
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 13 of 20




                                      APPENDIX A
        Defendants                        Counsel                  Associated Case(s)
John van Merkensteijn, III   Sharon L. McCarthy                 19-cv-01866
                             Caroline Ciraolo                   19-cv-01865
                             Nicholas S. Bahnsen                19-cv-01906
                             Kostelanetz & Fink LLP             19-cv-01894
                             7 World Trade Center, 34th Floor   19-cv-01911
                             New York, New York 10007           19-cv-01871
                             Tel: (212) 808-8100                19-cv-01930
                             Fax: (212) 808-8108                19-cv-01873
                             cciraolo@kflaw.com                 19-cv-01794
                             smccarthy@kflaw.com                19-cv-01798
                             nbahnsen@kflaw.com                 19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Elizabeth van Merkensteijn                                      19-cv-01893

Azalea Pension Plan                                             19-cv-01893

Basalt Ventures LLC Roth                                        19-cv-01866
401(K) Plan

Bernina Pension Plan                                            19-cv-01865

Bernina Pension Plan Trust                                      19-cv-10713

Michelle Investments                                            19-cv-01906
Pension Plan

Omineca Pension Plan                                            19-cv-01894

Omineca Trust                                                   19-cv-01794
                                                                19-cv-01798
                                                                19-cv-01788
                                                                19-cv-01918
                                                                19-cv-01928
                                                                19-cv-01931
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 14 of 20




                                                                19-cv-01800
                                                                19-cv-01803
                                                                19-cv-01809
                                                                19-cv-01818
                                                                19-cv-01801
                                                                19-cv-01810
                                                                19-cv-01813

Remece Investments LLC                                          19-cv-01911
Pension Plan

Starfish Capital                                                19-cv-01871
Management LLC Roth
401(K) Plan

Tarvos Pension Plan                                             19-cv-01930

Voojo Productions LLC                                           19-cv-01873
Roth 401(K) Plan

Xiphias LLC Pension Plan                                        19-cv-01924

Richard Markowitz              Alan E. Schoenfield              19-cv-01867
                               Wilmer Cutler Pickering Hale     19-cv-01895
                               and Dorr LLP                     19-cv-01869
                               7 World Trade Center             19-cv-01868
                               250 Greenwich Street             19-cv-01898
                               New York, NY 10007               19-cv-10713
                               Telephone: (212) 230-8800        19-cv-01896
                               alan.schoenfeld@wilmerhale.com   19-cv-01783
                                                                19-cv-01922
                                                                19-cv-01926
                                                                19-cv-01929
                                                                19-cv-01812
                                                                19-cv-01870
                                                                19-cv-01792
                                                                19-cv-01806
                                                                19-cv-01808
                                                                19-cv-01815

Jocelyn Markowitz                                               19-cv-01904

Avanix Management LLC
Roth 401(K) Plan                                                19-cv-01867

Batavia Capital Pension Plan
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 15 of 20




Calypso Investments                                         19-cv-01895
Pension Plan                                                19-cv-01904

Cavus Systems LLC Roth
401(K) Plan                                                 19-cv-01869

Hadron Industries LLC Roth
401(K) Plan                                                 19-cv-01868

RJM Capital Pension Plan
                                                            19-cv-01898
RJM Capital Pension Plan
Trust                                                       19-cv-10713

Routt Capital Pension Plan
                                                            19-cv-01896
Routt Capital Trust
                                                            19-cv-01783
                                                            19-cv-01922
                                                            19-cv-01926
                                                            19-cv-01929
                                                            19-cv-01812
                                                            19-cv-01870
                                                            19-cv-01792
                                                            19-cv-01806
                                                            19-cv-01808
                                                            19-cv-01815

Rob Klugman                  Mark D. Allison                18-cv-07828
                             Caplin & Drysdale, Chartered   18-cv-07827
                             600 Lexington Avenue           18-cv-07824
                             21st Floor                     18-cv-07829
                             New York, NY 10022             18-cv-04434
                             Tel: (212) 379-6000
RAK Investment Trust         mallison@capdale.com
                             zziering@capdale.com
Aerovane Logistics LLC                                      18-cv-07828
Roth 401(K) Plan

Edgepoint Capital LLC Roth                                  18-cv-07827
401(K) Plan

Headsail Manufacturing                                      18-cv-07824
LLC Roth 401(K) Plan

The Random Holdings
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 16 of 20




401(K) Plan                                          18-cv-07829

The Stor Capital Consulting
LLC 401(K) Plan                                      18-cv-04434

Joseph Herman                 Michelle A. Rice       1:19-cv-01785
                              Kaplan Rice LLP        1:19-cv-01781
                              142 West 57th Street   1:19-cv-01791
                              Suite 4A               1:19-cv-01794
David Zelman                  New York N.Y. 10019    1:19-cv-01918
                              (212) 333-0227         1:19-cv-01783
                              mrice@kaplanrice.com   1:19-cv-01798
                                                     1:19-cv-01788

                                                     1:19-cv-01926
Edwin Miller                                         1:19-cv-01922
                                                     1:19-cv-01928
                                                     1:19-cv-01929
                                                     1:19-cv-01931

                                                     1:19-cv-01809
Ronald Altbach                                       1:19-cv-01800
                                                     1:19-cv-01803
                                                     1:19-cv-01812
                                                     1:19-cv-01818

                                                     1:19-cv-01806
Perry Lerner                                         1:19-cv-01870
                                                     1:19-cv-01792
                                                     1:19-cv-01808
                                                     1:19-cv-01815

                                                     1:19-cv-01801
Robin Jones                                          1:19-cv-01810
                                                     1:19-cv-01813


Ballast Ventures LLC Roth                            1:19-cv-01781
401(K) Plan

Bareroot Capital
Investments LLC Roth                                 1:19-cv-01783
401(K) Plan

Albedo Management LLC
Roth 401(K) Plan
      Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 17 of 20




                                                    1:19-cv-01785
Dicot Technologies LLC
Roth 401(K) Plan
                                                    1:19-cv-01788
Fairlie Investments LLC
Roth 401(K) Plan
                                                    1:19-cv-01791
First Ascent Worldwide
LLC Roth 401(K) Plan
                                                    1:19-cv-01792
Battu Holdings LLC Roth
401(K) Plan
                                                    1:19-cv-01794
Cantata Industries LLC Roth
401(K) Plan
                                                    1:19-cv-01798
Crucible Ventures LLC Roth
401(K) Plan
                                                    1:19-cv-01800
Monomer Industries LLC
Roth 401(K) Plan
                                                    1:19-cv-01801
Limelight Global
Productions LLC Roth
401(K) Plan                                         1:19-cv-01803

Loggerhead Services LLC
Roth 401(K) Plan
                                                    1:19-cv-01806
PAB Facilities Global LLC
Roth 401(K) Plan
                                                    1:19-cv-01808
Plumrose Industries LLC
Roth 401(K) Plan
                                                    1:19-cv-01809
Pinax Holdings LLC Roth
401(K) Plan
                                                    1:19-cv-01810
Roadcraft Technologies
LLC Roth 401(K) Plan
                                                    1:19-cv-01812
Sternway Logistics LLC
Roth 401(K) Plan
                                                    1:19-cv-01813
Trailing Edge Productions
LLC Roth 401(K) Plan
      Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 18 of 20




                                                            1:19-cv-01815
True Wind Investments LLC
Roth 401(K) Plan
                                                            1:19-cv-01818
Eclouge Industry LLC Roth
401(K) Plan
                                                            1:19-cv-01870
Vanderlee Technologies
Pension Plan
                                                            1:19-cv-01918
Vanderlee Technologies
Pension Plan Trust
                                                            1:19-cv-01918
Cedar Hill Capital
Investments LLC Roth
401(K) Plan                                                 1:19-cv-01922

Green Scale Management
LLC Roth 401(K) Plan
                                                            1:19-cv-01926
Fulcrum Productions LLC
Roth 401(K) Plan
                                                            1:19-cv-01928
Keystone Technologies LLC
Roth 401(K) Plan
                                                            1:19-cv-01929
Tumba Systems LLC Roth
401(K) Plan
                                                            1:19-cv-01931

Michael Ben-Jacob           Thomas E. L. Dewey              1:18-cv-04434
                            Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                            777 Third Avenue – 37th Floor   1:18-cv-07827
                            New York, New York 10017        1:18-cv-07828
                            Tel.: (212) 943-9000            1:18-cv-07829
                            Fax: (212) 943-4325             1:19-cv-01781
                            E-mail: tdewey@dpklaw.com       1:19-cv-01783
                                                            1:19-cv-01785
                                                            1:19-cv-01788
                                                            1:19-cv-01791
                                                            1:19-cv-01792
                                                            1:19-cv-01794
                                                            1:19-cv-01798
                                                            1:19-cv-01800
                                                            1:19-cv-01801
                                                            1:19-cv-01803
      Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 19 of 20




                                                          1:19-cv-01806
                                                          1:19-cv-01808
                                                          1:19-cv-01809
                                                          1:19-cv-01810
                                                          1:19-cv-01812
                                                          1:19-cv-01813
                                                          1:19-cv-01815
                                                          1:19-cv-01818
                                                          1:19-cv-01866
                                                          1:19-cv-01867
                                                          1:19-cv-01868
                                                          1:19-cv-01869
                                                          1:19-cv-01870
                                                          1:19-cv-01871
                                                          1:19-cv-01873
                                                          1:19-cv-01894
                                                          1:19-cv-01896
                                                          1:19-cv-01918
                                                          1:19-cv-01922
                                                          1:19-cv-01926
                                                          1:19-cv-01928
                                                          1:19-cv-01929
                                                          1:19-cv-01931
Acer Investment Group LLC John C. Blessington             18-cv-09841
                          K&L GATES LLP                   18-cv-09797
                          State Street Financial Center   18-cv-09836
                          One Lincoln Street              18-cv-09837
                          Boston, MA 02111                18-cv-09838
                          T: 617.261.3100                 18-cv-09839
                          F: 617.261.3175                 18-cv-09840
                          E: john.blessington@klgates.com 18-cv-10100
                                                          18-cv-05053

American Investment Group                                 18-cv-09841
of New York, L.P. Pension
Plan

DW Construction, Inc.                                     18-cv-09797
Retirement Plan

Kamco Investments Inc.                                    18-cv-09836
Pension Plan

Kamco LP Profit Sharing                                   18-cv-09837
Pension Plan
       Case 1:18-md-02865-LAK Document 613 Filed 06/03/21 Page 20 of 20




Linden Associates Defined                                         18-cv-09838
Benefit Plan

Moira Associates LLC 401K                                         18-cv-09839
Plan

Newsong Fellowship                                                18-cv-10100
Church 401K Plan

Riverside Associates                                              18-cv-09840
Defined Benefit Plan

Robert Crema                                                      18-cv-09841

Stacey Kaminer                                                    18-cv-09841
                                                                  18-cv-09797
                                                                  18-cv-09836
                                                                  18-cv-09837
                                                                  18-cv-09839

Alexander Jamie Mitchell III                                      18-cv-10100

David Schulman                                                    18-cv-09840

Joan Schulman                                                     18-cv-09838

Darren Wittwer                                                    18-cv-09797

John Doscas                    Bryan C. Skarlatos                 18-cv-4894
                               Eric Smith                         18-cv-4899
David Freelove                 Kostelanetz & Fink, LLP            18-cv-8655
                               7 World Trade Center, 34th Floor   18-cv-5374
Sterling Alpha LLC 401(K)      New York, New York 10007
Profit Sharing Plan            (212) 808-8100 (Office)
                               (212) 808-8108 (Fax)
Federated Logistics LLC        bskarlatos@kflaw.com
401(k) Plan                    esmith@kflaw.com

Del Mar Asset Management
& Retirement Plan
